DETAILED ACTION
This Office Action is responsive to the amendment filed on 12/22/2020.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seshimo et al, US2016/0257789.
The disclosure of Seshimo is discussed in the previous Office Action, incorporated herein by reference (for claims 1-3, 7-12).
Regarding the amendments to the claims: As discussed in the previous Action, Seshimo discloses the production of a triblock copolymer (for claim 1) made via sequential polymerization (for claim 9).
Regarding the claimed block (b21): As discussed in the previous Action, the prior art block copolymer is required to contain a block having the structure shown below, 

    PNG
    media_image1.png
    85
    103
    media_image1.png
    Greyscale

This block of the prior art block copolymer therefore corresponds to claimed block (b21) (for claim 1).
Regarding the claimed first block: As discussed in the previous Action, Seshimo discloses the inclusion of a block such as polystyrene, corresponding to claimed formula u1-1 wherein RP111 is hydrogen and RP112 is an aromatic cyclic group. The prior art block therefore corresponds to the claimed first block (for claims 1, 13, 14).
Regarding claimed block (b22): Seshimo discloses that the prior art block copolymer may comprise a siloxane block such as polydimethylsiloxane (0112, 0119). Note that the dimethylsiloxane repeating unit has a structure wherein two methyl groups-neither of which contain a polar group-are bonded to the silicon atom. Polydimethylsiloxane therefore corresponds to the claimed block (b22) which is a siloxane that does not fall within the scope of recited formula U2-1 (for claim 1).
Seshimo is silent regarding the claimed order of blocks, wherein block (b22) is positioned between the first block and block (b21).
It has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results; see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious (MPEP .

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
Applicant argues that Seshimo does not teach the production of a block copolymer containing blocks of the recited structures in the recited order. This argument is not persuasive per the rationale outlined in paragraphs 6-13 of this Action. As discussed above, Seshimo renders obvious the production of a triblock copolymer, and teaches the use of the same structures as recited in the claims for the polymer blocks. It therefore would have been obvious to one of ordinary skill in the art to vary the order of preparing the polymer blocks to obtain a polymer having the recited block order in view of the prior art.
Applicant argues that the claimed invention yields unexpected results, citing Examples 4-6 of the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d)). 
Note that the cited examples discloses triblock copolymers wherein the first block is polystyrene, block (b22) is polydimethylsiloxane, and block (b21) is a siloxane derivative having the structure shown below, wherein Rp211 is a methyl group and RP212 is the group –CH2CH2S(CH2)nOH, with n being either 6 (Example 4) or 3 (Examples 5, 6). 

    PNG
    media_image2.png
    111
    141
    media_image2.png
    Greyscale

In contrast, the claimed invention reads on a block copolymer wherein the first block and be any acrylate monomer or any vinyl aromatic monomer, block (b22) may be any siloxane that does not fall within the scope of recited formula u2-1, and block (b21) can be any siloxane that falls within the broad scope of recited generic formula u2-1. The disclosed block copolymers are not commensurate with the broad range of structures that fall within the scope of the recited formulae.
Additionally, note that the disclosed examples were all performed using block copolymers having a number average molecular weight in the range of 13400-21800, a polydispersity in the range of 1.12 to 1.17, and molar ratios of styrene:dimethylsiloxane:siloxane derivative of 60:15:25, 52:18:30, or 46:35:19. In contrast, the claimed invention does not recite any limitations restricting such properties. It is therefore unclear whether the allegedly unexpected results could be obtained using a polymer having any values for such properties, or if the allegedly unexpected results are dependent on the molecular weight properties and/or molar ratios of blocks within the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765